DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-2, 11, 13, 16, and 18-19 have been amended; support for claims 1, 11, 13 are found in [0005], support for claims 2 and 18 are found in [0052], support for claim 19 is found in [0005] and [0052], the amendment to claim 16 was a minor editorial change.
Claims 4 and 12 have been cancelled.
Claim 21 has been added, support is found in figure 4d for claim 21. No new matter has been added.
Claims 1-3, 5-11, and 13-21 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The 35 USC § 112 claim rejections of the previous office action are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1) in view of Park (US 2012/0028091 A1).

Regarding claim 1, Jang teaches a battery comprising:
an enclosure (Jang Figures 1 and 2; cylinder-type can 130);
an electrode stack comprising a separator material positioned between an anode and a cathode, wherein the electrode stack is characterized by a first side from which an electrode tab extend, a second side opposite the first side, a third side, and a fourth side opposite the third side (Jang Figure 2A, [0008] wound electrode assembly having a separator 113 between positive and negative electrode plates 112 and 114; first side is read as the top face wherein the tab 216 extends, a second face is wherein tab 218 extends and third and fourth sides are sides of the electrode assembly highlighted by reference A in figure 2A, an annotated figure is shown below);


    PNG
    media_image1.png
    532
    719
    media_image1.png
    Greyscale

a wrapping seated on the electrode stack and is adhering to and extending beyond an edge of each of the second side, and the third side, of the electrode stack a distance equal to or greater than a thickness of the electrode stack (Figure 2A, sealing tape 220 wrapped around an outer circumference of the electrode assembly), and
an electrolyte disposed within the enclosure and at least partially absorbed within the wrapping (Jang [0042] sealing tape made of a material with a high affinity for the electrolyte so that the electrolyte is absorbed into the sealing tape).
Jang fails to teach wherein tabs are provided on one side of the electrode assembly and wherein the sealing tape is provided on a first, second, third and fourth surface of the electrode stack.

Park discloses a secondary battery having a wound structure having a protective tape provided on an outside of the electrode assembly. Park teaches wherein electrode tabs extend from a single face of the electrode assembly (Park Figure 1). Park further teaches wherein the protective tape 117c and 117d can be applied to every face of the electrode assembly to cover exposed portions of the electrode assembly (Figure 6a/6b [0059-0060]).
Therefore, it would have been obvious in view of a skilled artisan to modify the tabs of Jang such that tabs extend from a single surface of the electrode assembly as taught by Park and to modify the sealing tape of Jang to extend over portions top and bottom portions of the electrode assembly as taught by Park. These modifications are simple rearrangement/configuration of the battery of Jang and are obvious to a skilled artisan in view of Jang and Park. See MPEP 2144.

Regarding claim 7, modified Jang teaches all the claim limitations of claim 1. Jang further teaches wherein the enclosure comprises a conductive enclosure maintained at an electrical potential of the anode (Jang [0010] cylinder type can 130 being made of a conductive metal and functions as the negative electrode).

Regarding claim 8, modified Jang teaches all the claim limitations of claim 1. Jang further shows the electrode assembly in a wound configuration wherein the exterior of the wound configuration is the positive electrode plate 212 (Jang Figure 2a). Jang fails to teach nor show in the Figures wherein the exterior of the wound configuration is the anode material.

Park discloses a secondary battery having a wound structure having a protective tape provided on an outside of the electrode assembly. Park shows wherein the exterior of the wound electrode is the negative electrode 112 (Figure 2).
Therefore, it would have been obvious to modify the wound electrode such that the negative electrode is provided on the exterior of the wound configuration. This is a simple rearrangement of the electrode layers that would not change the function of the secondary battery. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 13, Jang teaches a battery comprising:
a conductive enclosure (Jang Figures 1 and 2; [0010] metal cylinder type can 130);
an electrode stack comprising an anode, a cathode, and a separator positioned between the anode and the cathode, wherein the anode and the cathode include conductive tabs extending from an end of the electrode stack (Jang Figure 2A, [0008] wound electrode assembly having a separator 113 between positive and negative electrode plates 112 and 114; first side is read as the top face wherein the tab 216 extends, a second face is wherein tab 218 extends and third and fourth sides are sides of the electrode assembly highlighted by reference A in figure 2A, an annotated figure is shown below), 

    PNG
    media_image1.png
    532
    719
    media_image1.png
    Greyscale

and wherein the conductive enclosure is maintained at an operating potential of the anode (Jang [0010] cylinder type can 130 being made of a conductive metal and functions as the negative electrode);
a wrapping extending about an exterior of the electrode stack (Figure 2A, sealing tape 220 wrapped around an outer circumference of the electrode assembly);
and electrolyte incorporated with the electrode stack and absorbed within the wrapping (Jang [0042] sealing tape made of a material with a high affinity for the electrolyte so that the electrolyte is absorbed into the sealing tape).
Jang fails to teach wherein tabs are provided on one side of the electrode.

Park discloses a secondary battery having a wound structure having a protective tape provided on an outside of the electrode assembly. Park teaches wherein electrode tabs extend from a single face of the electrode assembly (Park Figure 1). Park further teaches wherein the protective tape 117c and 117d can be applied to different faces of the electrode assembly to cover exposed portions of the electrode assembly (Figure 6a/6b [0059-0060]).
Therefore, it would have been obvious in view of a skilled artisan to modify the tabs of Jang such that tabs extend from a single surface of the electrode assembly as taught by Park and to modify the sealing tape of Jang to extend over portions of the second, third and fourth portion as annotated Figure  2A above of the electrode assembly as taught by Park. These modifications are simple rearrangement/configuration of the battery of Jang and are obvious to a skilled artisan in view of Jang and Park. See MPEP 2144.

Regarding claim 14, modified Jang teaches all the claim limitations of claim 13. The modification of claim 13 further teaches wherein the wrapping encases all the exterior surface of the electrode stack but for a surface of the first end of the electrode stack (Park [0059-0060] and Figures 6a/6b and modification of claim 13).

Regarding claim 15, modified Jang teaches all the claim limitations of claim 13. Jang further teaches wherein the anode and the cathode each comprise a current collector having electrode active material on a first surface of the current collector and on a second surface of the current collector opposite the first surface of the current collector (Jang [0008-0009] coating portions of the negative electrode and positive electrode can be applied to both surfaces of the current collector). 
Regarding claim 16, modified Jang teaches all the claim limitations of claim 15. Park further teaches wherein the anode and the cathode are wound about one another from a proximal end of each of the anode and the cathode to a distal end of each of the anode and the cathode (Jang Figure 2A electrode assembly is in a wound shape).  



Claim 2-3, 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1) in view of Park (US 2012/0028091 A1) as applied to claims 1 and 2 above, and further in view of Kim et al. (US 2010/0310912 A1-hereinafter Kim).

Regarding claims 2 and 18, modified Jang teaches all the claim limitations of claim 1 and 13. Jang further teaches wherein the wrapping material comprises a polymeric material (Jang [0017] sealing tape can be formed of a polymer material [0008] separator is used to electrically insulate between the positive and negative electrodes). While Jang fails to explicitly teach a polymeric material for the separator, this is a known material for a separator due to the insulative properties of polymeric materials.
Kim discloses an electrode assembly containing a finishing tape attached to portions of the electrode assembly. Kim is analogous with Jang, Park and the instant application as being in the same field of endeavor of tapes applied to an outside of an electrode assembly. Kim teaches wherein the separator is made of a polyolefin based resin such as polyethylene or polypropylene such that the separator is insulating to prevent an electrical shorting of the electrodes (Kim [0037]). 
Therefore, it would have been obvious that the separator of Jang is made of a polymeric material as taught by Kim such that shorting of the electrode assembly is prevented. A polymeric material for a separator is well known in the art, thus the use of a polymeric separator is an obvious material for its intended use. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 3, modified Jang teaches all the claim limitations of claim 2. Jang teaches the sealing tapes being applied to the electrode assembly and the electrode assembly comprising a separator, however, fails to teach wherein a thickness of the separator and sealing tapes.

Kim discloses an electrode assembly having a finishing tapes wrapped around the electrode assembly. Kim is analogous with Park as both have tapes wrapped around the electrode assembly to secure the electrode assembly. Kim teaches wherein the separator has a thickness of 20 micrometers and the thickness of the finishing tape can be between 15-30 micrometers (Kim [0056-0057] examples 1,2 and comparative examples 1,2; [0028] finished tape thickness is 22 micrometers). Kim teaches that the finishing tape 30a is attached to the terminal in a wound state and that the thickness is used in such a way such that the finishing tape can fasten the electrode assembly and prevent the electrode assembly from unwinding (Kim [0041-0043]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to alter the thickness of the sealing tapes of Park to be thicker than the separator as taught by Kim such that the finishing tape can fasten the electrode assembly and prevent the electrode assembly from unwinding. The limitation of claim 3 is considered a design choice that can be altered by a skilled artisan. 

	Regarding claim 5, modified Jang teaches all the claim limitations of claim 1. Jang teaches the sealing tapes being wrapped around the electrode assembly and through the modification of claim 1, Park teaches wherein a protective tape 117b is wrapped around the electrode tabs. Modified Jang fails to teach wherein the sealing tapes further extends beyond an edge of the first side of the electrode stack from which the plurality of electrode tabs extend.
Kim discloses an electrode assembly having a finishing tapes wrapped around the electrode assembly. Kim is analogous with Park as both have tapes wrapped around the electrode assembly to secure the electrode assembly. Kim teaches wherein the finishing tape 30e wraps around the entire outer surface of an electrode group 20 and includes the entire terminal portion of the electrode group in a wound direction (Kim Figure 6, [0049]) to fasten the electrode assembly more effectively and the prevent the volume expansion of the electrode assembly ([0049]). The teaching of the finishing tape wrapping around the entire terminal portion of the electrode group suggests that a top portion where the electrode tabs extend could be covered with a finishing tape to prevent the volume expansion of the electrode assembly.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the sealing tapes of Jang to extend over a region in which the electrode tabs extend (relating to the first side in claim 5) such that volume expansion of the electrode assembly is prevented and to fasten the electrode assembly together. The teaching of Kim’s finishing tape covering the entire terminal portion of the electrode group allows for the finishing tape to be placed on the surface wherein the electrode tabs protrude.

Regarding claim 6, modified Jang teaches all the claim limitations of claim 5. The modification in claim 5 teaches wherein the sealing tapes are applied to a region of a first side of the electrode assembly wherein the electrode tabs protrude, however, fails to teach of the wrapping extending beyond the edge of the first side of the electrode stack characterized by a width less than or equal to a distance between ta first electrode tab and a second electrode tab of the plurality of electrode tabs. This is considered to be a design choice that can be done by a skilled artisan. A skilled artisan would use the teaching of Kim to provide the sealing tape wrapped around the electrode to fasten the electrode assembly and prevent the volume expansion of the electrode assembly. A skilled artisan would not want to extend the sealing tape to cover the electrode tabs so a skilled artisan would be able to adjust the width to a distance less than or equal to the distance between the first and second electrode tabs.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1) in view of Park (US 2012/0028091 A1) as applied to claim 1 above, and further in view of Ahn et al. (US 2011/0117404 A1).

Regarding claims 9-10, modified Jang teaches all the claim limitations of claim 1. Jang teaches of the electrode containing multiple anode, cathode and separator layers in a wound shape and active material layers being disposed on sides of the current collector, however, fails to teach of a plurality of individually stacked layers of each of the anode, cathode and separator materials as Jang discloses a wound type battery that produces stacks when wound.

	Ahn discloses a lithium secondary battery having an external member  applied to the surface of the electrode assembly. Ahn is analogous with both Park and Kim as all have an additional layer wrapped around the electrode assembly of a battery. Ahn teaches of the electrode assembly being a stacked prismatic battery or a wound battery (Figures 7-8).

	Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the battery of Jang to be either a wound type battery of a stacked prismatic battery as taught by Ahn. Both wound and prismatic batteries are well known in the art and would be an obvious design choice of a skilled artisan.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1) in view of Park (US 2012/0028091 A1) and Ahn et al. (US 2011/0117404 A1) as applied to claim 10 above, and further in view of Ito et al. (JP 2019-064300- US equivalence US 2020/0313230 A1) and Lee (US 2004/0009391 A1).

Regarding claim 11, modified Jang teaches all the claim limitations of claim 10. Jang fails to teach wherein an additional anode layer is positioned on an exterior of the wrapping wherein the additional anode layer comprises an anode current collector having active material disposed on a single surface of the anode current collector, the single surface facing the wrapping.
Ito discloses an all solid state battery having a stacked structure. Ito teaches dummy electrodes are provided outside a solid electrolyte layer of the cell reaction zone 80 and provided in the cover layer 70 (Ito [0038-0041]). The dummy electrode contain the active material of the internal electrodes (Ito [0041]). The dummy electrode is provided in the cover layer 70/multilayered chip 60 to enhance the strength and inhibit water intrusion (Ito [0035]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate a dummy electrode into the battery module of Jang on the outside of the sealing tape so as to enhance the strength and inhibit water intrusion into the battery cell as taught by Ito.

	Modified Jang further fails to teach wherein the additional anode layer comprises an anode current collector having active material disposed on a single surface of the anode current collector, the single surface facing the wrapping.
Lee discloses an electrode assembly for a lithium ion cell having a wound structure. Lee teaches wherein the negative electrode 33 is formed by winding a first stacked structure having a negative electrode starting portion 33a made of a first current collector. The negative electrode is coated on the negative electrode coated portion 33c by the active material 33b coated on at least one plane of the current collector (Lee [0042-0044]). By coating only one side of the current collector the overall thickness of the electrode assembly can be decreased (Lee [0042-0044]).

Therefore, it would have been obvious to a skilled artisan to coat the dummy electrode on only one surface as this would decrease the electrode assembly. Additionally, the use of double sided or single sided electrodes is known in the art so it is considered to be a design choice. A skilled artisan could leave a portion of the anode current collector uncovered by the active material.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1) in view of Park (US 2012/0028091 A1) as applied to claim 16 above, and further in view of Lee (US 2004/0009391 A1). 

Regarding claim 17, modified Jang discloses all the claim limitations of claim 16. Jang teaches wherein the battery assembly is in a wound shape (Park Figure 2) and wherein the active material covers the current collector and has a portion of the collector that is not coated with the active material (Jang [0008-0009]), but fails to teach wherein a distal end of the anode characterized by the anode active material on only the first surface of the current collector, and wherein the second surface of the current collector forms an exterior surface of the electrode stack. 

Lee discloses an electrode assembly for a lithium ion cell having a wound structure. Lee teaches wherein the negative electrode 33 is formed by winding a first stacked structure having a negative electrode starting portion 33a made of a first current collector. The negative electrode is coated on the negative electrode coated portion 33c by the active material 33b coated on at least one plane of the current collector (Lee [0042-0044]). By coating only one side of the current collector the overall thickness of the electrode assembly can be decreased (Lee [0042-0044]).
Therefore, it would have been obvious to a skilled artisan to only coat the distal end of the anode on only one side as this would decrease the electrode assembly. Additionally, the use of double sided or single sided electrodes is known in the art so it is considered to be a design choice. A skilled artisan could leave a portion of the anode current collector uncovered by the active material.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1) in view of Park (US 2012/0028091 A1) and Kim et al. (US 2010/0310912 A1-hereinafter Kim).

Regarding claim 19, Jang teaches a battery comprising:
a metal enclosure, the metal enclosure housing: (Jang Figures 1 and 2; [0010] metal cylinder type can 130);
an electrode stack comprising an anode, a cathode, and a separator positioned between the anode and the cathode, wherein the anode and the cathode include conductive tabs extending from an end of the electrode stack (Jang Figure 2A, [0008] wound electrode assembly having a separator 113 between positive and negative electrode plates 112 and 114; first side is read as the top face wherein the tab 216 extends, the electrode assembly is highlighted by reference A in figure 2A, an annotated figure is shown below), and wherein the  anode is coupled to the metal enclosure (Jang [0010] cylinder type can 130 being made of a conductive metal and functions as the negative electrode);

    PNG
    media_image1.png
    532
    719
    media_image1.png
    Greyscale

a wrapping  coupled about an exterior surface of the electrode stack (Figure 2A, sealing tape 220 wrapped around an outer circumference of the electrode assembly), wherein the wrapping comprises a polymeric material (Jang [0017] sealing tape can be formed of a polymer material), the wrapping coupled about an exterior surface of the electrode stack (Jang Figure 2A);
and electrolyte disposed within the metal enclosure and at least partially absorbed within the wrapping (Jang [0042] sealing tape made of a material with a high affinity for the electrolyte so that the electrolyte is absorbed into the sealing tape).
Jang fails to teach wherein the conductive tabs  extend from a first end of the electrode stack and wherein the separator material comprises a polymeric material.

Park discloses a secondary battery having a wound structure having a protective tape provided on an outside of the electrode assembly. Park teaches wherein electrode tabs extend from a single face of the electrode assembly (Park Figure 1).
Therefore, it would have been obvious in view of a skilled artisan to modify the tabs of Jang such that tabs extend from a single surface of the electrode assembly as taught by Park. This modification is a  simple rearrangement/configuration of the battery of Jang and is obvious to a skilled artisan in view of Jang and Park. See MPEP 2144.

Additionally, Jang further teaches wherein the wrapping material comprises a polymeric material (Jang [0017] sealing tape can be formed of a polymer material [0008] separator is used to electrically insulate between the positive and negative electrodes). While Jang fails to explicitly teach a polymeric material for the separator, this is a known material for a separator due to the insulative properties of polymeric materials.
Kim discloses an electrode assembly containing a finishing tape attached to portions of the electrode assembly. Kim is analogous with Jang, Park and the instant application as being in the same field of endeavor of tapes applied to an outside of an electrode assembly. Kim teaches wherein the separator is made of a polyolefin based resin such as polyethylene or polypropylene such that the separator is insulating to prevent an electrical shorting of the electrodes (Kim [0037]). 
Therefore, it would have been obvious that the separator of Jang is made of a polymeric material as taught by Kim such that shorting of the electrode assembly is prevented. A polymeric material for a separator is well known in the art, thus the use of a polymeric separator is an obvious material for its intended use. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1) in view of Park (US 2012/0028091 A1) and Kim et al. (US 2010/0310912 A1-hereinafter Kim) as applied to claim 19 above, and further in view of Ahn et al. (US 2011/0117404 A1).

Regarding claim 20, modified Jang teaches all the claim limitations of claim 19. Jang teaches of the electrode containing multiple anode, cathode and separator layers in a wound shape and active material layers being disposed on sides of the current collector, however, fails to teach of a plurality of individually stacked layers of each of the anode, cathode and separator materials as Jang discloses a wound type battery that produces stacks when wound.

	Ahn discloses a lithium secondary battery having an external member  applied to the surface of the electrode assembly. Ahn is analogous with both Park and Kim as all have an additional layer wrapped around the electrode assembly of a battery. Ahn teaches of the electrode assembly being a stacked prismatic battery or a wound battery (Figures 7-8).

	Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the battery of Jang to be either a wound type battery of a stacked prismatic battery as taught by Ahn. Both wound and prismatic batteries are well known in the art and would be an obvious design choice of a skilled artisan.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2007/0154787 A1) in view of Park (US 2012/0028091 A1) as applied to claim 1 above, and further in view of Zama et al. (US 2020/0243895 A1).

Regarding claim 21, modified Jang teaches all the claim limitations of claim 1. Jang fails to teach wherein the battery further comprises an adhesive tape, wherein the adhesive tape overlays at least a portion of the wrapping and couples the wrapping with the second surface.

Zama discloses a stacked secondary battery. Zama teaches a stacked secondary battery having adhesive tapes 410/413 that covers  the outermost layer of the electrodes in a stacking direction to secure the stacked electrodes (Zama Figure 15 [0091-0092]).  
Therefore, it would have been obvious in view of a skilled artisan to incorporate the adhesive tapes 410/413 into the battery of Jang such that the adhesive tapes secure the electrodes and the wrapping together as taught by Zama. The incorporation of the adhesive tape can be applied to Jang’s figure 2A such that the adhesive tape secures the sealing tape to the top and bottom surfaces of the electrode assembly.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims overcome the prior art because (a) the previous rejection of record fails to teach wherein an electrolyte is disposed within the enclosure and at least partially absorbed within the wrapping. The rejection has been updated rendering the arguments moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schaefer US 2013/0288110 A1- discloses an assembly of an electrode stack containing fasteners/adhesive tapes 110 that are similar to the wrapping of the instant application.
Lee US 2018/0269436 A1- discloses a battery cell having a protective film that is similar to the wrapping of the instant application
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727